                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    WASHINGTON CATTLEMEN’S                               CASE NO. C19-0569-JCC
      ASSOCIATION,
10
                                                           ORDER
11                           Plaintiff,
              v.
12
      UNITED STATES ENVIRONMENTAL
13    PROTECTION AGENCY, et al.,
14                           Defendants.
15

16          This matter comes before the Court on the parties’ joint status report and stipulated
17   motion to extend the stay of these proceedings (Dkt. No. 100).
18          In this action, Plaintiff Washington Cattlemen’s Association brings claims against the
19   Environmental Protection Agency and the Army Corps of Engineers challenging three
20   successive rules defining “waters of the United States” in the Clean Water Act. (See generally
21   Dkt. No. 72.) On February 8, 2021, the Court issued an order staying this matter until May 1,
22   2021 based on President Biden’s January 20, 2021 Executive Order. (See generally Dkt. No. 47.)
23   The Court later extended the stay until July 1, 2021, while the Agencies review of the rule at
24   issue remained ongoing. (Dkt. No. 99.) On June 9, 2021, the Agencies announced that they have
25   decided to initiate new rulemaking to revise the definition of “waters of the United States.” (Dkt.
26   No. 100 at 3.) In light of the new rulemaking, the parties agree that an extension of the stay is

     ORDER
     C19-0569-JCC
     PAGE - 1
 1   appropriate and ask the Court to continue the stay until October 1, 2021. (Id. at 3–4.)

 2          Having thoroughly considered the motion and the relevant record, and finding good

 3   cause, the Court GRANTS the motion (Dkt. No. 100) and ORDERS:

 4          1. This matter will remain STAYED until October 1, 2021.

 5          2. The parties must file a joint status report and proposal to further govern proceedings

 6              on or before October 1, 2021.

 7          DATED this 6th day of July 2021.




                                                          A
 8

 9

10
                                                          John C. Coughenour
11                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C19-0569-JCC
     PAGE - 2
